George Rose Smith, Justice. In this tort case, which comes to us under Rule 29(1 )(o), the only contention preserved by an objection below is that the court gave an instruction not relevant to the evidence. Inasmuch as the verdict in favor of the defendant, Mrs. Murphy, demonstrates that the error was harmless, we affirm the judgment. The plaintiff, Perry Dwayne Ray, aged 25, was riding his motorcycle when he ran into the right side of Mrs. Murphy’s car as she was turning to her left in front of him at a street intersection in Fort Smith. She testified that she had a green arrow for her left turn; that the light would have been red for Ray as he came toward her; and that she saw him approaching and expected him to stop. Ray testified that he had a green light and expected Mrs. Murphy to yield. The investigating officer testified without objection that Ray did not have the special driver’s license required for a motorcyclist or the required crash bars. Over the plaintiff’s obj ection the court instructed the j ury, in the format of AMI Civil 2d 601 (1974), that a violation of the statutes requiring a license and crash bars is evidence of negligence. The jury was otherwise properly instructed. The trial judge told the jury to put its findings on a printed form of verdict containing only the words, “We, the jury, find,” followed by blank lines. The jury completed the form to read: “We, The Jury, find that Mrs. Murphy is not guilty of negligence as charged.” The nine jurors who had signed the verdict were polled individually and affirmed the verdict. The court entered judgment for Mrs. Murphy. The argument for reversal is that the challenged instruction should not have been given, because Ray’s failure to have the required license or crash bars was not a proximate cause of the accident. Perhaps so, but it is familiar law that the jury’s verdict may demonstrate that an error in the instructions was harmless. We quote from three of our many opinions on the point: Billy Cates next contends that the trial court committed reversible error by the giving of an instruction on the standard of care for a contractor. A.M.I. Civil 2d 1204. There is no basis in the record for the instruction and it should not have been given. However, the verdict rendered the error harmless since the jury found against the appellees on the issue involved in the instruction. Cates v. Brown, 278 Ark. 242, 645 S.W. 2d 658 (1983). But when the jury answered Interrogatory No. 2 as it did and found that Campbell 66 Express, Inc., “by its servants, agents and employees,” was not guilty of any negligence, then the verdict cancelled any error in the matter of the Comparative Negligence Instruction and rendered harmless the giving of the wrong Comparative Negligence Instruction. Sutton v. Nowlin & Sons Co., 232 Ark. 223, 335 S.W. 2d 292 (1960). Irrespective of whether the instruction was erroneous it was harmless for the reason.both in finding for John Mosley, Jr., and John Mosley, Sr., the jury found that John Mosley, Sr., was not guilty of negligence. Payne v. Mosley, 204 Ark. 510, 162 S.W.2d 889 (1942). The jury’s specific finding that Mrs. Murphy was not negligent conclusively exempts her from any possibility of liability to the plaintiff. If the trial court cannot rest its judgment upon such an explicit verdict, our procedure for instructing juries becomes futile. Affirmed. Purtle, J., dissents.